UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2425



WEN CAI MU,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A-77-354-658)


Submitted:    April 27, 2005                 Decided:   May 18, 2005


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas V. Massucci, New York, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Michelle E. Gorden, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C.; David W. Harder, UNITED
STATES DEPARTMENT OF JUSTICE, Denver, Colorado, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Wen Cai Mu, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration Appeals (Board) denying his motion to reconsider its

denial of his application for asylum, withholding of removal and

protection under the Convention Against Torture.              Mu contends that

his   motion    to   reconsider    provided    the    Board   with    new   legal

arguments.     See Matter of Cerna, 20 I. & N. Dec. 399, 405 n.2 (BIA

1991) (“A motion to reconsider ‘is a request that the Board

reexamine its decision in light of additional legal arguments, a

change of law, or perhaps an argument or aspect of the case which

was overlooked, while [a] motion to reopen is usually based upon

new evidence or a change in factual circumstances.’").

              We review the Board’s denial of a motion to reconsider

for an abuse of discretion.             See 8 C.F.R. § 1003.2(a) (2004);

Yanez-Popp v. INS, 998 F.2d 231, 234 (4th Cir. 1993).                A motion to

reconsider asserts that the Board made an error in its earlier

decision.      The motion must “state the reasons for the motion by

specifying the errors of fact or law in the prior Board decision

and   shall    be    supported    by   pertinent     authority.”      8     C.F.R.

§ 1003.2(b)(1).        Such motions are especially disfavored “in a

deportation proceeding, where, as a general matter, every delay

works to the advantage of the deportable alien who wishes merely to




                                       - 2 -
remain in the United States.”       INS v. Doherty, 502 U.S. 314, 323

(1992).

           We   have   reviewed   the   administrative      record   and   the

Board’s   decision     and   conclude   the   Board   did   not   abuse    its

discretion when it denied Mu’s motion to reconsider.           Accordingly,

we deny the petition for review.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            PETITION DENIED




                                   - 3 -